DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed. The following is a reason for allowance:
Claims 2 and 12 are allowable over the prior art of record because the cited references individually or in combination fail to disclose “analyze signal strength data associated with the subset of consumer devices to detect a signal strength signature associated with a selected consumer device of the subset of consumer devices, wherein the signal strength signature comprises one or more signal strength parameters or patterns associated with a presence signal strength signature, the presence signal strength signature associated with a consumer device indicated to be located within the defined physical area; apply a weighting factor to the at least one signal strength value associated with the selected consumer device associated with the detected signal strength signature to define at least one weighted signal strength value; compare the at least one weighted signal strength value of the selected consumer device to a threshold signal strength value; determine the selected consumer device of the subset of consumer devices is present within the defined physical area when the at least one weighted signal strength value satisfies the threshold signal strength value; and determine the selected consumer device of the subset of consumer devices is located outside the defined physical area when the at least one weighted signal strength value does not satisfy the threshold signal strength value.”
Regarding claim 2, the closest art, Dietrich (US 2005/0261004 A1) discloses a merchant (56) device (figs. 5-8) comprising: a wireless receiver (58) (figs. 5-8), configured to: receive wireless signals from consumer devices that are in communicable range of the merchant device, wherein the wireless signals are configured to transmit a plurality of unique identifiers, each unique identifier being respectively associated with a consumer device of the consumer devices (e.g. figs. 2, 6, 8; paragraph [0056]-[0058]; [0060]; [0064]; and etc.); and a processor and a memory, the memory including computer program instructions which when executed, cause the processor to: determine signal strength data including at least one signal strength value associated with each unique identifier of the plurality of unique identifiers (figs. 2, 6, 8; paragraph [0056]; and so on); determine a subset of consumer devices is located outside of a defined physical area based, at least in part, on the signal strength data (figs. 2, 6, 8; paragraph [0060]; and etc.).
Dietrich fails to disclose analyze signal strength data associated with the subset of consumer devices to detect a signal strength signature associated with a selected consumer device of the subset of consumer devices, wherein the signal strength signature comprises one or more signal strength parameters or patterns associated with a presence signal strength signature, the presence signal strength signature associated with a consumer device indicated to be located within the defined physical area; apply a weighting factor to the at least one signal strength value associated with the selected consumer device associated with the detected signal strength signature to define at least one weighted signal strength value; compare the at least one weighted signal strength value of the selected consumer device to a threshold signal strength value; determine the selected consumer device of the subset of consumer devices is present within the defined physical area when the at least one weighted signal strength value satisfies the threshold signal strength value; and determine the selected consumer device of the subset of consumer devices is located outside the defined physical area when the at least one weighted signal strength value does not satisfy the threshold signal strength value. 
	Regarding claim 12, the claim is allowed for the same reason as claim 2.
	Regarding claims 3-11, and 13-21, the claims are allowed based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461